Citation Nr: 0201970	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  99-03 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service-connection for lung cancer 
secondary to tobacco use, for accrued benefits purposes.

2.  Entitlement to service-connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Thomas A. Pritchard, Attorney


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active duty between April 1953 and May 1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO), which denied service connection for lung 
cancer secondary to tobacco use, for accrued benefits 
purposes, and denied service connection for the cause of the 
veteran's death.  We note that, in connection with the cause 
of death claim, the appellant presented two theories of 
entitlement.  The first theory was based on tobacco use and 
dependence that had its onset in service, and the second 
theory was based on herbicidal exposure.  

The Board remanded these issues in August 2000 for the RO to 
schedule the appellant for a hearing before a member of the 
Board at the local VA office.  The hearing was scheduled for 
July 9, 2001.  The appellant and her representative failed to 
appear.  Since neither the appellant nor her representative 
contacted the Board to postpone the hearing, or to explain 
their absence or to request that the hearing be re-scheduled, 
the regulations require that the case be processed as though 
the request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2001).  


FINDINGS OF FACT

1.  The VA notified the appellant and her representative of 
information and evidence needed to substantiate and complete 
the claim in the May 1996 and September 1997 rating 
decisions, the October 1998 statement of the case (SOC), the 
February 2001 RO letter as well as the May 2001 supplemental 
statement of the case (SSOC).  

2.  The appellant has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The veteran underwent a VA pulmonary medical examination 
June 1995.  

4.  At the time of the veteran's death, a claim was pending 
for service-connection for nicotine dependence leading to 
cancer of the lung.  

5.  Metastatic non-oat cell cancer of the lung was not 
present during the veteran's active service or manifest 
during the first year after the veteran completed his active 
service.  

6.  The veteran's death certificate reflects that he died in 
February 1996 due to metastatic non-oat cell cancer of the 
lung.

7.  Competent medical evidence has not been presented showing 
a nexus, or link, between the cause of the veteran's death 
and service.  

8.  Competent medical evidence has not been presented showing 
a nexus, or link, between the veteran's death and tobacco use 
in service or nicotine dependence acquired in active military 
service.  

9.  The veteran did not serve in the Republic of Vietnam.  

10.  The record does not include any evidence showing actual 
exposure to herbicides during military service.  



CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the appellant.  38 U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).

2.  Service-connection for lung cancer secondary to tobacco 
use, for the purpose of accrued benefits, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5121 (West 1991 & Supp.  2001); 38 
C.F.R. §§ 3.303, 3.304, 3.1000 (2001).  

3.  The veteran's death may not be attributed to service 
directly or presumptively, to tobacco use or nicotine 
dependence in service, or to in-service herbicidal exposure.  
38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 1116, 1310, 1131, 
1137, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The May 1996 and September 1997 rating decisions, the October 
1998 SOC, the May 2001 SSOC, as well as the February 2001 RO 
letter informed the appellant of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159(b)).  VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The appellant has not referenced any unobtained evidence that 
might aid the claim or that might be pertinent to the basis 
of the denial of the claim.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  The VA examined the veteran in June 1995.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Accrued Benefits  

At the time of the veteran's death, he had initiated a claim 
of entitlement to service-connection for cancer of the lung 
due to nicotine dependence.  Although the veteran's claim 
terminated with his death, the regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 2001); 38 C.F.R. § 3.1000(a) 
(2001); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the appellant's claim for accrued benefits in 
this appeal is separate from the claim for entitlement to 
service-connection that the veteran filed prior to his death, 
the accrued benefits claim is "derivative of" the veteran's 
claim and, by statute, the appellant takes the veteran's 
claim as it stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  In the instant case, the 
veteran died in February 1996, and the appellant's claim for 
accrued benefits was received in April 1996.  

Periodic monetary benefits under laws administered by the VA 
to which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death (hereinafter referred to as "accrued 
benefits") and due and unpaid for a period not to exceed two 
years, shall, upon the death of a veteran, be paid to the 
veteran's spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1000(a) (2001).  

Generally, service-connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Service-
connection generally requires medical evidence of a current 
disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Establishing direct service-connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v.  
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  

Where the issue involves a question of medical diagnosis or 
causation, as presented here, medical evidence is required in 
order to establish a nexus between the veteran's service and 
metastatic non-oat cell cancer of the lung.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 
at 469.  On the other hand, where the claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The veteran's claim was received on February 6, 1995.  The 
appellant's claim was received on May 1, 1996.  The Board 
notes that a revision to the law regarding claims related to 
tobacco, enacted by Congress and signed by the President as 
Public Law No. 105-206 on July 22, 1998, [which prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a claimant during the claimant's 
service (to be codified under 38 U.S.C.A. § 1103)], relates 
only to claims filed after June 9, 1998.  It does not affect 
those claims, as here, which were filed prior to that time.  

In VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993), the VA 
General Counsel (VAGC) held that direct service-connection 
may be granted if the evidence shows injury or disease 
resulting from tobacco use in service.  Thereafter, in June 
1993, VACG clarified that its February 1993 opinion did not 
mean that service-connection would be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, it means that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not preclude establishment of service 
connection.  VACG held that the claimant must demonstrate 
that the disability resulted from use of tobacco during 
service, and the adjudicator must take into consideration the 
possible effect of smoking before and after service.  

In VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997), the VAGC 
issued an opinion clarifying when service connection may be 
granted for disability or death due to nicotine dependence 
caused by in-service tobacco use.  The VAGC indicated that 
secondary service connection may be granted if the following 
three questions can be answered affirmatively: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits; (2) whether the 
veteran acquired a dependence on nicotine in service; and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  The Board is bound in its decisions 
by the precedent opinions of the chief legal officer of the 
Department of Veterans Affairs.  38 U.S.C.A. § 7104(c) (West 
1991 & Supp. 2001).  

The evidence of record at the time of his death included his 
service medical records, VA medical records and private 
medical records.  The service medical records do not show 
that the veteran was treated for lung cancer.  Private 
medical records, dated March 1994 to January 1996, show that 
the veteran was treated for lung cancer.  VA medical records, 
dated January 1994 to December 1994, show that the veteran 
was treated for lung cancer.  The veteran underwent a VA 
pulmonary medical examination June 1995.  The diagnoses were 
carcinoma of the right lung with metastases to the 
mediastinal lymph nodes and chronic obstructive pulmonary 
disease with mild obstructive disease on pulmonary function 
tests.  

Competent medical evidence has not been presented showing a 
nexus, or link, between the veteran's lung cancer and tobacco 
use in service or nicotine dependence acquired during 
service.  In February 1995, with the Veteran's Application 
For Compensation and Pension, the veteran submitted a written 
statement indicating that he started smoking in 1948.  His 
DD214 shows that his active service began in 1953.  Thus, the 
veteran himself admitted that he started to smoke prior to 
his active service and continued to smoke during and after 
service until about 1991.  However, the record is devoid of 
any medical evidence suggesting that nicotine dependence was 
acquired in service.  

As there is no competent medical evidence showing a nexus 
between the veteran's lung cancer and tobacco use in service 
or that nicotine dependence was acquired during service, the 
Board finds that entitlement to service-connection for lung 
cancer secondary to tobacco use for accrued benefits purposes 
is not sustainable.  

II.  Cause of Death  

Service connection for the cause of the veteran's death may 
be granted if the evidence of record demonstrates that a 
disability incurred in service caused the veteran's death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.312 (2001).  Additionally, the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either a principal or contributory cause of death.  The 
issue involved must be determined by the exercise of sound 
judgment, without recourse to speculation, after careful 
analysis of all the facts and circumstances surrounding the 
death of the veteran.  38 C.F.R. § 3.312(a) (2001).


a.  Direct  

The appellant is entitled to attempt to establish service-
connection for the cause of the veteran's death on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  

Service connection had not been granted for any disability 
during the veteran's lifetime.  Accordingly, service 
connection for the cause of the veteran's death on a 
secondary basis is not warranted.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's death certificate reflects that he died in 
February 1996 due to metastatic non-oat cell cancer of the 
lung.  No autopsy was conducted and no other disabilities 
were listed as having contributed to his death.  

The service medical records show that the veteran was seen 
for the common cold, external otitis both ears, bronchitis, 
gastritis, tinea pedis, bicipital tendonitis, complaints of 
chest pain, moderate anxiety, closed fracture of the left 
hand and eleventh left rib, and a sprained left ankle.  
However, the record shows no evidence that the metastatic 
non-oat cell cancer of the lung, which lead to the veteran's 
death, was present in service and it is not contended 
otherwise.  Service medical records document no reference to 
metastatic non-oat cell cancer of the lung, and there is no 
post-service medical evidence otherwise linking it to service 
or to any disease shown during service.  

On the other hand, there is post-service documentation of 
treatment for metastatic non-oat cell cancer of the lung.  In 
particular, private medical records, dated March 1994 to 
January 1996, and VA medical records, dated January 1994 to 
December 1994, show that the veteran was treated for lung 
cancer.  But, there remains no medical evidence whatsoever 
linking the cause of death to service.  Competent medical 
evidence has not been presented showing a nexus between the 
veteran's metastatic non-oat cell cancer of the lung and 
service.  

In light of the above, the Board concludes that the cause of 
the veteran's death is not related to an injury or disease 
incurred in or aggravated by active service, and the 
appellant's claim of service-connection for the cause of the 
veteran's death on a direct basis must be denied.  

b.  Tobacco  

The appellant avers that the veteran died from lung cancer 
because of tobacco use leading to nicotine dependence 
incurred in service.  Pursuant to VAOPGCPREC 2-93 and 
VAOPGCPREC 19-97 in order to establish service-connection for 
a veteran's death due directly to in-service tobacco use or 
secondarily to nicotine dependence, the record must include 
competent medical evidence that death resulted from in-
service tobacco use, or that nicotine dependence was acquired 
in service and nicotine dependence caused or materially or 
substantially contributed to death.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, medical evidence is 
required).  

In the instant case, a review of the claims file reveals that 
the veteran died in February 1996 due to metastatic non-oat 
cell cancer of the lung.  No other disabilities were listed 
as having contributed to his death.  At the time of the 
veteran's death, he was not service connected for any 
disabilities.  

A review of the medical evidence contained in the claims file 
reveals evidence that the veteran smoked as many as two packs 
of cigarettes per day, for approximately 46 years.  However, 
the evidence reveals no medical opinion relating the 
veteran's lung cancer, which led to his death, to the 
veteran's in-service tobacco use.  Moreover, there is no 
medical evidence that the veteran's nicotine dependence was 
acquired in service.  

In December 1994 the veteran wrote that started smoking in 
1948.  The appellant, on the Tobacco Use Questionnaire, 
indicated that the veteran began smoking at 15 years of age 
and smoked approximately 14 packs per week for 43 years.  
Therefore, the Board finds that the preponderance of the 
evidence supports a conclusion that the veteran started to 
smoke prior to his active service.  

In any event, even assuming, without deciding, that the 
veteran began smoking in service, there is no medical 
evidence that the veteran's death was a result of his smoking 
in service, as opposed to nearly 20 years of post-service 
smoking.  Furthermore, the issue of whether and when a person 
became nicotine dependent is a medical question and, in this 
case, there is no medical evidence that the veteran acquired 
nicotine dependence while he was on active duty from April 
1953 and May 1973.  

The Board is cognizant of the fact that the appellant 
sincerely believes that the veteran's death is in some way 
causally related to service.  She has submitted written 
statements regarding the veteran's smoking and service.  
However, the appellant's statements are insufficient to 
satisfy the requirement of a medical nexus because lay 
persons are not competent to make a medical diagnosis or 
render a medical opinion that relates a medical disorder to a 
specific cause.  See Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494-495; Layno, 6 Vet. App. at 469-70.  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
of service-connection for the cause of the veteran's death 
due to tobacco use or nicotine dependence incurred in 
service.  There is no competent evidence linking the 
veteran's death to tobacco use while on active duty and 
because there is no competent evidence that he became 
nicotine dependent while he was on active duty.  As a state 
of equipoise of the positive evidence and the negative 
evidence does not exist, the benefit-of-the-doubt doctrine 
outlined in 38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), has been carefully considered but is not 
for application.  

c.  Herbicide  

1.  Presumptive Exposure  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. §§ 1110, 1113, 1116(a)(3) 
(West 1999 & Supp. 2001); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103 115 Stat. 976 
(2001); 38 C.F.R. § 3.307(a)(6)(iii) (2001).

Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) becoming manifest to a degree of 10 percent or more 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
while so serving was exposed to that herbicide agent, shall 
be considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of such service.  
38 U.S.C.A. §§ 1110, 1113, 1116(a)(2)(F) (West 1991 & Supp. 
2001); Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103 115 Stat. 976 (2001); 38 C.F.R. § 
3.309(e) (2001).  

Although the veteran served during the Vietnam Era his 
service personnel records, his DD214 and 201 file, do not 
reflect that he had service in Vietnam, in country, during 
the Vietnam Era.  The 201 file shows that the veteran's 
Foreign Service included Morocco, from March 1954 to March 
1955, Germany, from June 1958 to June 1961 and Thailand from 
November 1968 to November 1969, but not Vietnam.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  The report of separation for retirement in 1973 
shows specifically that he had service in Indochina but that 
he had not served in Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).  

The VAGC has determined that the regulatory definition (which 
permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in that Republic) requires that an individual actually 
have been present within the boundaries of the Republic.  The 
VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93, 59 
Fed. Reg. 4752 (1994).  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  

The Board finds that the veteran's military duties did not 
include service in Vietnam as that term is applied in VA 
regulations pertaining to Agent Orange claims.  See 
VAOPGCPREC 7-93 (Aug. 12, 1993).  However, since the veteran 
did not serve on the ground in Vietnam, the appellant's 
assertion that the veteran was exposed to Agent Orange is 
insufficient to establish service incurrence of metastatic 
non-oat cell cancer of the lung.  While the veteran clearly 
had been diagnosed with metastatic non-oat cell cancer of the 
lung, there is no evidence that he served in Vietnam, 
including in the waters offshore, or service in other 
locations which involved duty or visitation in Vietnam.  The 
evidence does not establish that the veteran actually served 
in Vietnam, and thus could be presumed to have been exposed 
to Agent Orange.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

2.  Actual Exposure

The Board notes that during his lifetime the veteran did not 
make a claim for lung cancer due to exposure to herbicides.  
The veteran never alleged that exposure to herbicides caused 
his metastatic non-oat cell cancer of the lung.  
Nevertheless, the appellant claims, in the alternative, that 
the cause of the veteran's death was due to herbicidal 
exposure.  

Service-connection for can also be granted for a claimed 
disorder pursuant to the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984), by establishing service 
connection with proof of actual direct causation.  See 
Combee, 34 F.3d at 1043.  However the appellant has not 
submitted evidence that the veteran was actually exposed to 
herbicides in service.  McCartt v. West, 12 Vet. App. 164 
(1999).  Even if the Board were to accept the appellant's 
assertion that the veteran was exposed to herbicides during 
his service, competent evidence linking the subsequent 
development of metastatic non-oat cell cancer of the lung to 
herbicide exposure has not been presented.  

Therefore, there is no basis upon which to conclude that the 
veteran was exposed to herbicides during service.  Based on 
this evidence the Board finds that the veteran did not die 
from lung cancer because of exposure to herbicides.



ORDER

Entitlement to service-connection for lung cancer secondary 
to tobacco use for accrued benefits purposes is denied.

Entitlement to service connection for the cause of the 
veteran's death directly, as due to tobacco use or nicotine 
dependence in service or as due to in-service herbicidal 
exposure is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

